PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/985,952
Filing Date: 5 Aug 2020
Appellant(s): Xu et al.



__________________
Kevin Dudney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
(I) Appellant argues Chen teaches away from keeping CHO information after handover completion (Brief page 7, lines 10-11).  Chen is directed towards releasing stored CHO commands upon successful CHOs in contrast keeping CHOs after handover completion (Brief page 7, lines 13-15).  Appellant points to paragraphs 0078-0079 of Chen and argue that Chen teaches a UE receiving one or more CHO commands which may include one or more triggering conditions for a CHO (Brief page 7, lines 19-22).  Appellant argues the cited portions of Chen actually teach receiving and storing the CHO conditions for performing a CHO to a target cell (and continuously evaluating the trigger conditions for said CHO).  However, Chen makes no mention or contemplation of receiving CHO information which explicitly indicates the CHO information to be kept by the UE after completion of the handover and generally point to other paragraphs (Brief page 8, lines 5-9).  Applicant further states, Chen at paragraphs (0019, 0105, 0124, 0129) among others describe embodiments directed towards releasing invalid CHO commands or releasing stored CHO commands upon successful CHOs (Brief, page 8 lines 9-18).
other CHO commands (e.g., CHO command #2) stored in the UE may be released.  In other words, keep CHO command #1 and other CHO command #2 may be released.
  Chen at 0124 (last seven lines) teaches once the HO is successful, other CHO command(s) stored in the UE may be released.  In other words, keep/store CHO #1 and release other CHO command(s) (e.g., CHO #2).
Chen at 0129 (last two lines) teaches once HO is successful, other CHO command(s) stored in the UE may be released.
The Examiner further notes Chen teaches a UE may continuously evaluate the leaving condition associated with each CHO command.  When the leaving condition is satisfied (e.g., the target cell signal quality is below a given threshold within a time period TTT), the UE may consider the corresponding CHO command as being invalid and release radio resources associated with the CHO command (Chen at paragraph 0087).  As can be seen, the CHO command is not released ONLY the resources associated with the CHO command are released. 
Further, it is considered that to teach away, Chen would actually need to have a reason for not keeping the received data or somehow indicate that keeping such would result in a failure of operation.  None of this is the case.
For compact prosecution, art has been applied to every recited limitation, however the examiner further notes that the broadest reasonable interpretation of claim 1 is an apparatus comprising processor configured to cause a device to receive data, perform a handoff using the data, and retain the data after the handover.  The 
Thus it is considered that the claim fails to requires “contemplation” to receive information that explicitly indicates anything, as argued.  Therefore appellant’s argument is not persuacive.

(II) Appellant argues Chen makes no mention of receiving CHO information which explicitly indicates the CHO information to be kept by the UE after completion of handover (Brief, page 8 lines 7-9, and lines 16-18).  Applicant continues to argue Tseng does not teach wherein the conditional handover information explicitly indicates to keep the conditional handover information after handover completion (Brief, page 8 line28 – page 9 line 2).
The Examiner disagrees.  Chen already teaches keeping CHO commands after successful handover.  Chen is silent with respect to receiving an explicit indication to keep CHO information after handover.
add/remove/modify/suspend CHO commands (0064).  In other words, the CHO command(s) are explicit indication(s) to the UE.  Tseng at paragraphs 0080-0081 (bit string may be used).  Tseng teaches and Explicit approach that uses Boolean value (0084 – may be set to true if the configured Exceptional Resource Pool configuration can be applied to all the candidate target cells in the given conditional handover command).  Tseng teaches UE receives System Information (V2X-SI) (e.g., explicit indication) that includes an area-based exceptional resource pool configuration having validity area of Cell 1, Cell 2, and Cell 3.  Therefore, the area-based exceptional resource pool configuration may remain valid to the UE while the UE is moving from Cell 1 to Cell 2 to Cell 3 sequentially (0088).  Tseng Table 3, page 15 at lines 31-43 (Explicit Indication in the System Information V2X-SI (e.g., explicit indication) for area-based exception resource pool configuration) and lines 58-62 (the exceptional resource pool configuration delivered through dedicated control signaling (e.g., explicit indication) and may be valid during handover procedure and after the successful handover procedure).  Tseng at Table 3, page 16 lines 18-20 (the UE may keep the stored area-based Exceptional Resource Pool configuration unit it is replaced/overwritten by and Exceptional Resource poll configuration the UE receives later on).  Tseng at Table 4, page 16 at lines 37-42 (serving cell may provide a new (area-based) Exceptional Resource Pool configuration in the (conditional) handover command (associated with the candidate target cell(s)) to modify or overwrite the stored Exceptional Resource Pool configuration).  Tseng at Table 4, page 17 at lines 1-10 (wherein the serving cell provides a new exceptional resource pool configuration in the CHO command (e.g., explicit indication) to overwrite or KEEP the stored exceptional resource pool configuration to assist the UE during beam failure recovery or during physical layer problems).  Tseng at Table 4, page 17 at lines 41-47 (Exceptional Resource configuration may be configured with an explicit indicator to show that the corresponding resource pool is valid in all RRC states).  Tseng at Table 4, page 18 at line 19 (explicit indicator).  Tseng at Table 4, page 19 lines 16-19 (serving cell may provide a new (area-base) exceptional resource pool configuration in the (conditional) handover command to modify or overwrite the stored exceptional resource pool configuration).
Further, the act of compiling and sending a conditional handover communication and including any particular information in the communication is not within the scope of the claim as that is an intended use (performed by base station).  As indicated above, the details appellant relies upon are merely nonfunctional descriptive limitations not carrying patentable weight.

(III) Appellant argues Tseng does not support “consecutive conditional handovers” (Brief, page 9 line 24).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., consecutive conditional handovers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Tseng teaches UE receives System Information (V2X-SI) (e.g., explicit indication) that includes an area-based exceptional resource pool configuration having validity area of Cell 1, Cell 2, and Cell 3.  Therefore, the area-based exceptional resource pool configuration may remain valid to the UE while the UE is moving from Cell 1 to Cell 2 to Cell 3 sequentially (0088).  

(IV) Appellant argues Tseng does not teach keep the conditional handover information after handover completion (Brief, page 10, lines 8-12).
The Examiner notes Chen already teaches keeping CHO commands after successful handover (see section (I) listed above).  
Tseng teaches UE receives System Information (V2X-SI) (e.g., explicit indication) that includes an area-based exceptional resource pool configuration having validity area of Cell 1, Cell 2, and Cell 3.  Therefore, the area-based exceptional resource pool configuration may remain valid to the UE while the UE is moving from Cell 1 to Cell 2 to Cell 3 sequentially (0088).  
Tseng Table 3, page 15 at lines 31-43 (Explicit Indication in the System Information V2X-SI (e.g., explicit indication) for area-based exception resource pool configuration) and lines 58-62 (the exceptional resource pool configuration delivered through dedicated control signaling (e.g., explicit indication) and may be valid during handover procedure and after the successful handover procedure).  
Tseng at Table 3, page 16 lines 18-20 (the UE may keep the stored area-based Exceptional Resource Pool configuration until it is replaced/overwritten by and Exceptional Resource poll configuration the UE receives later on).
Tseng at Table 4, page 17 at lines 1-10 (wherein the serving cell provides a new exceptional resource pool configuration in the CHO command (e.g., explicit indication) to overwrite or KEEP the stored exceptional resource pool configuration to assist the UE during beam failure recovery or during physical layer problems).  

Brief, page 10, line 26 – page 11 line 9).
The Examiner notes Chen does not release ALL stored CHO commands upon successful CHOs. Instead, Chen at paragraph 0105 (last four lines) teaches after CHO command is executed and the HO is successful, other CHO commands (e.g., CHO command #2) stored in the UE may be released.  In other words, keep CHO command #1 and other CHO command #2 may be released.
  Chen at 0124 (last seven lines) teaches once the HO is successful, other CHO command(s) stored in the UE may be released.  In other words, keep/store CHO #1 and release other CHO command(s) (e.g., CHO #2).
Chen at 0129 (last two lines) teaches once HO is successful, other CHO command(s) stored in the UE may be released.
The Examiner further notes Chen teaches a UE may continuously evaluate the leaving condition associated with each CHO command.  When the leaving condition is satisfied (e.g., the target cell signal quality is below a given threshold within a time period TTT), the UE may consider the corresponding CHO command as being invalid and release radio resources associated with the CHO command (Chen at paragraph 0087).  As can be seen, the CHO command is not released ONLY the resources associated with the CHO command are released.
Therefore, it would have been extremely obvious for one of ordinary skill in the art before the effective filing date to modify the CHO command as taught by Chen to 

(VI) Appellant argues Chen does not teach claim 4 “receive handover command to release conditional handover information” (Brief, page 11, line 20 – page 12 line 8).
The Examiner disagrees.  Chen at 0153 teaches CHO refuse message is used to indicate the triggered CHO command related to CHO may be released.  Chen at 0154 teaches if UE receives a CHO refuse command, the UE may release all stored CHO commands.

(VII) Appellant argues Wang fails to teach wherein providing the conditional handover information reduces the likelihood that a handover failure occurs after performing a conditional handover due to reduced time on a target cell of the conditional handover (Brief, page 12, line 14 – page 13 line 2).
	The Examiner disagrees.  Wang reduces ping-pong (e.g., short stay) reselection (0003) via using criteria-based control reselection (0005) wherein the criteria-based condition cell reselection avoids the ping-pong cell reselection/handover loop (0072-0073).
The Examiner notes Appellant’s originally filed specification at 0058 (e.g., reduce handover failure due to short stay) which supports the recited claim language “reduces the likelihood that a handover failure occurs after performing a conditional handover due to reduced time on a target cell of the conditional handover”.

(VIII)  Appellant argues Chen in view of Tseng do not teach claims 6, 7, and 18 “provide capability information to the first cellular base station (Brief, page 13, lines 8-26)
The Examiner disagrees.  Chen teaches UE sends measurement reports that imply capabilities/characteristics upon which the BS configures CHO (figure 1, 0202).
With respect to dependent claim 7.  Hwang et al (2020/0077314) teaches the base station sets an M value for a given event and notifies the UE of the set M value through dedicated signaling (Measurement config).  The given event may correspond to an event that the UE reports a candidate target cell.  M is the maximum m value of candidate target cell managed by the UE or the base station (0042).

(IX) Appellant repeat the argument from section (I) and section (II) listed above for claims 8, 9-12, 14, 16, 17 and 19 (Brief, page 14) regarding storing CHO commands upon successful CHOs and explicitly indicating to keep the CHO information.
The Examiner notes the arguments regarding Cheng storing CHO after handover completion was addressed in section (I) and the argument relating to explicit indicating was addressed in section (II) listed above.

(X) Appellant argues Chen does not teach dependent claim 13 (Brief page 15).
retain the conditional handover information from the first cellular base station until an indication is received to release the conditional handover information (0078 – The CHO command(s) may be received, for example, from a source base station, and may be stored at the UE).  
Regarding the receiving an indication to release part of claim 13.  The receiving and indication to release was already covered for dependent claim 4 “receive a handover command that indicates to release conditional handover information” (see section (VI) listed above and repeated below).
Chen at 0153 teaches CHO refuse message is used to indicate the triggered CHO command related to CHO may be released.  Chen at 0154 teaches if UE receives a CHO refuse command, the UE may release all stored CHO commands.







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        




Lester Kincaid
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                                        
Charles Appiah


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641      





                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.